Citation Nr: 1534148	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder, to include as due to an undiagnosed illness (claimed as aching joints).

2.  Entitlement to service connection for degenerative joint disease of the cervical spine, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for degenerative changes of the low back, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for skin disorder, claimed as itchy skin, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disorder manifested as fatigue, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness and/or as secondary to spondylosis of the cervical spine or posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness and/or as secondary to headaches or PTSD.

8.  Entitlement to service connection for blurred vision, to include as due to an undiagnosed illness and/or as secondary to headaches or PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & S.J.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1990 and December 1990 to May 1991, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War from February 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

The Veteran originally claimed entitlement to service connection for aching joints and later clarified during the July 2012 hearing that he had aches in his left shoulder, left knee, right elbow and bilateral ankles.  The Board notes that in a December 2014 rating decision the Veteran was granted entitlement to service connection for left shoulder with impingement, rotator cuff tendonitis and tear, subacromial bursitis, and acromioclavicular osteoarthritis, right olecranon bursitis, right elbow/forearm limitation of motion and left knee patellofemoral pain syndrome.  As such, these issues are no longer on appeal and the issue remaining on appeal has been narrowed to entitlement to service connection for a bilateral ankle disorder.

There was additional evidence added to the record after the issuance of the December 2014 supplemental statement of the case both prior to and after certification of the issues to the Board.  The included evidence showed the same findings as shown in the evidence associated with the claims file prior to the supplemental statement of the case.  Thus, the Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

In April 2013 and August 2014, the Board remanded these claims for additional development.  Unfortunately, the issues of entitlement to service connection for a skin disorder, a disorder manifested by fatigue, headaches, memory loss and blurred vision, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not support a finding that the Veteran has a bilateral ankle disorder resulting from an undiagnosed illness, and there is no credible evidence of a currently diagnosed bilateral ankle disorder that is related to active service.

2.  The Veteran's degenerative joint disease of the cervical spine has a known clinical diagnosis and is not causally or etiologically due to service and may not be presumed to be due to service.

3.  The Veteran's degenerative changes of the low back has a known clinical diagnosis and is not causally or etiologically due to service and may not be presumed to be due to service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral ankle disorder is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2014).

2.  Service connection for degenerative joint disease of the cervical spine is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2014).

3.  Service connection for degenerative changes of the low back is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2014).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in August 2007 and September 2007 that fully addressed the entire notice element and were sent prior to the initial regional office decision in this matter.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in August 2007, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran was afforded VA medical examinations.  Virtual VA and VBMS records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2012 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ inquired as to whether all medical evidence had been submitted.  The Veteran was represented at the hearing by a representative of the Texas Veterans Commission.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

In the January 2008 Remand, the RO was instructed to obtain addendum opinions.  Medical opinions were obtained in May 2013.  In the August 2014 Remand, the RO was instructed to obtain additional treatment records.  Additional records were obtained and associated with the claims file.  See Texas Department of Corrections treatment records.  The Board is satisfied that there has been substantial compliance with the prior remands pertaining to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veterans seeks entitlement to service connection for a bilateral ankle disorder, degenerative joint disease of the cervical spine and degenerative changes of the low back.  The Veteran asserts his disorders are due to an undiagnosed illness or in the alternative, are due to an in-service motor vehicle accident.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

In the instant case, the record reflects that the Veteran had service in Southwest Asia from February 1991 to April 1991 during the Persian Gulf War and, therefore, such laws and regulations are applicable to his claims.

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a layperson is competent in certain situations to provide a diagnosis of a simple condition, a layperson is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra. The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Bilateral Ankles

The Veteran seeks entitlement to service connection for a bilateral ankle disorder.  He asserts he experiences joint pain in the ankles, as a result of his time in service.  

The Veteran was afforded a VA examination in May 2013.  The Veteran reported injuring his left ankle in a motor vehicle accident in 1991, when his foot became caught between the clutch and brake pedal.  He stated he did not recall injuring his right ankle, but that he began experiencing right ankle pain around 2003.  Examination revealed normal ranges of motion, bilaterally, with no objective evidence of painful motion.  There was no functional loss for the right or left lower extremity attributable to the claimed bilateral ankle disorder.  There was no localized tenderness or pain on palpation of joints of either ankle.  Muscle strength testing and joint stability were normal.  Imaging studies were completed but demonstrated no abnormal findings.  The examiner noted that there was no objective evidence to support a diagnosis of a bilateral ankle disorder.

The Board notes that joint pain is an objective sign of an undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  Here, the Veteran has complained of experiencing ankle joint pain.  To the extent that he is claiming that he experiences pain in his ankle joints, he is both competent and credible.  However, his complaints of pain in his ankle joints have not been associated with objective signs or symptoms that are compensably disabling.  As noted, in order to warrant service connection under 38 C.F.R. § 3.317, the claimed symptom must manifest either during active duty in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia Theater of Operations during the Persian Gulf War.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5270 - 5274, a rating of 10 percent is warranted for moderate deformity of the os calcis or astragalus, or moderate limited motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 - 5274.  Also, 
another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).


In this matter, the Board observes that while the Veteran has received ongoing medical treatment for numerous other concerns, no treatment providers have recorded any objective signs of a disability manifested by ankle joint pain.  As referenced above, the RO scheduled the Veteran for a VA examination to assist in obtaining evidence of objective signs or symptoms.  In the May 2013 VA examination, the examiner found that while the Veteran had subjective complaints of a history of pain in his bilateral ankles, there was no objective evidence of such pain or limitation of motion.  Notwithstanding Burton, pain alone does not warrant a disability rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under DC 5261 and a 30 percent disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively).  There is no persuasive evidence of record that the Veteran's subjective complaints of pain rise to the level of an individual who actually experiences functional loss of moderate limitation of motion of the ankle warranting a 10 percent rating under Diagnostic Code 5271.  The Board finds that the competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment associated with the Veteran's ankles based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  There is no medical evidence of record that suggests that the Veteran has a current ankle disorder that manifested either during active duty in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more.

In short, the Veteran's complaints of pain in his ankle joints have not been accompanied by evidence of objective signs symptomatology of a compensable nature that would warrant service connection for an undiagnosed illness. 

Moreover, as for service connection on a direct basis, the preponderance of the evidence of record weighs against a finding that any current disorder of the bilateral ankles is related to disease or injury in active service.  The Veteran contends that he injured his left ankle in service (and that the pain in his right ankle had its onset post-service in 2003).  The mere fact that the Veteran experienced an in-service event is not enough; there must be chronic disability resulting from such in-service event.  As noted in the May 2013 VA examination, the Veteran has no current diagnosis of a bilateral ankle disorder.  The Board notes that the Veteran has asserted he suffers from a bilateral ankle disorder.  Complaints, however, are not enough to establish direct service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  Because there is no credible evidence of a current diagnosis, the Veteran's claim fails on a direct basis.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a bilateral ankle disorder either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

B.  Degenerative Joint Disease of the Cervical Spine and Degenerative Changes of the Low Back

As an initial matter, the Veteran's claimed cervical spine and low back disorders have been attributed to known clinical diagnoses of degenerative joint disease of the cervical spine and degenerative changes of the low back.  Accordingly, the Veteran's current disorders are not subject to presumptive service connection under the provisions applicable to Veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, the Board must consider if service connection may be granted on a different basis.

In a January 2008 VA examination, the Veteran reported that he injured his cervical and lumbar spine in Southwest Asia when his truck hit a pothole.  In the July 2012 Board hearing, the Veteran stated that he experienced recurrent neck stiffness since service.  In a January 2013 mental health examination, the Veteran further reported that the injuries occurred when he was driving at high speed to escape a firefight.  
 
In January 2008, the Veteran underwent a series of examinations of the cervical and lumbar spine.  The Veteran was diagnosed with spondylosis of the cervical spine and minimal degenerative changes in the lumbar spine.  Concerning the claimed neck and back disorders, one examiner noted a diagnosis of "[n]eck and back pain secondary to injury (see Ortho exam)."  The other examiner (the orthopedic examiner), concluded that the spinal disorders were not caused in service.  The examiner noted that there was one complaint of low back pain during service; however, the Veteran denied current low back pain and, therefore, the evidence indicated that the Veteran's low back disorder resolved on active duty without any transitory residuals.  The examiner also stated that there was no indication that the Veteran had neck complaints on active duty, and no evidence to support a nexus between the Veteran's spondylosis of the cervical spine and his active duty.

Addendum opinions were obtained in May 2013.  The Veteran was diagnosed with degenerative joint disease of the cervical spine.  The Veteran's claimed motor vehicle accident during service was noted.  The examiner opined that the Veteran's cervical spine disorder was a natural part of aging and not caused by any specific incident/injury in the past.

Initially, the Board notes that the Veteran has post-service diagnoses of degenerative joint disease of the cervical spine and degenerative changes of the low back.  The Board therefore finds that the evidence demonstrates a current disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred during service, the Board notes that the Veteran had one documented lumbar spine injury during service.  Furthermore, the Veteran has asserted that he was involved in a motor vehicle accident during service.  Resolving all doubt in favor of the Veteran, the Board finds that Shedden element (2) has been satisfied.  See Shedden, supra.

However, the Board finds that element (3) under Shedden, nexus, is not satisfied.  See Shedden, supra.  There are no probative medical opinions of record indicating that the Veteran's current cervical spine and low back disorders are causally or etiologically due to service.  The January 2008 and May 2013 VA examiners failed to relate the Veteran's current disorders to any injuries sustained during service.  The January 2008 positive opinion did not provide a supporting rationale and is therefore outweighed by the other January 2008 negative opinion and the May 2013 negative opinion.  To date, there are no persuasive medical opinions of record indicating that the Veteran's current cervical spine and low back disorders are due to service.

The Board notes that the Veteran is competent to report on the symptoms of his cervical spine and low back disorders.  However, the Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of his current disorders.  Thus, his lay assertions, standing alone, are insufficient to establish a nexus between his current disorders and his time in service, so as to warrant a grant of service connection in this instance.  Degenerative joint disease involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, medical expertise is necessary to determine what disease process or event is likely responsible for causing his degenerative joint disease.

The Board does not dispute the fact that the Veteran has current disorders of the cervical spine and low back.  However, because of the absence of a persuasive medical nexus between his current diagnoses and his time in service, the Board finds that the evidence is against a grant of service connection. 

Furthermore, there is no credible evidence of degenerative joint disease of the cervical spine or degenerative changes of the low back or symptoms of such degenerative changes to a compensable degree within one year of separation from service, precluding a grant of service connection on the basis of a chronic disease under the provisions of 38 C.F.R. § 3.309(a).  Also, any relationship between the current neck pain and back pain and symptoms of neck pain and back pain experienced over the years must be established by medical evidence because neck pain and back pain may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, there is no persuasive medical opinion evidence establishing such a relationship.  Thus, service connection on the basis of continuity of symptomatology may not be established.  

In sum, there is no competent medical evidence relating the Veteran's cervical spine and low back disorders to service.  As such, the preponderance of the evidence is against the claims and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for degenerative joint disease of the cervical spine and degenerative changes of the low back must be denied.


ORDER

Entitlement to service connection for a bilateral ankle disorder is denied.

Entitlement to service connection for degenerative joint disease of the cervical spine is denied.

Entitlement to service connection for degenerative changes of the low back is denied.


REMAND

The Veteran seeks entitlement to service connection for a skin disorder, a disorder manifested by fatigue, headaches, memory loss, and blurred vision.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Skin Disorder

The Veteran seeks entitlement to service connection for a skin disorder.  

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not fully accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2014 Board Remand, the RO was instructed to afford the Veteran a VA examination for his skin disorders.  For each diagnosed skin disorder, the examiner was asked to offer comments and an opinion addressing whether it was at least as likely as not that it was caused by or due to the Veteran's time in service.

The Veteran was afforded a VA examination in October 2014, at which time he was diagnosed with tinea pedis, onychomycosis, folliculitis, boils and venereal warts.  It was noted that the Veteran reported having athlete's foot (tinea pedis) since he was in service in 1989.  The examiner then opined that the Veteran's boils and venereal warts were less likely than not caused by or due to his time in service.  No medical opinion was offered regarding the diagnosed skin disorders of tinea pedis, onychomycosis or folliculitis.  On remand, medical opinions must be provided regarding the nature and etiology of these diagnosed disorders.

Disorder Manifested as Fatigue

The Veteran asserts he suffers from a disorder manifested by fatigue, as a result of his time in service.  

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last two remands was not fully accomplished.  

Of note, a January 2008 VA examiner opined that the Veteran's fatigue symptoms could not be explained and therefore must be thought of as a disease of unknown etiology.  A February 2008 VA examination report indicated that the Veteran did not meet the criteria for a diagnosis of chronic fatigue.  In the April 2013 Remand, the Board noted that it was unclear from the January 2008 examination report what objective indications of chronic fatigue disorder were perceptible to the examining physician or what non-medical indicators were capable of independent verification, and the examination report was to be returned to the examiner for a clarification of the opinion.  The August 2014 Remand noted that the RO failed to obtain this addendum opinion.  

In October 2014, the Veteran was afforded a VA examination.  The examiner stated that the Veteran did not meet the criteria for chronic fatigue syndrome; however, the examination report indicated that the Veteran had headaches and sleep disturbance attributable to chronic fatigue syndrome.  The examiner then opined that the Veteran did not have a chronic disability pattern associated with Southwest Asia environmental hazards, undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  No further rationale was provided.  The Board finds this opinion to be inadequate as it is internally inconsistent. 	

Headaches, Memory Loss and Blurred Vision

During the July 2012 Board hearing, the Veteran testified that a psychiatrist indicated that the Veteran's headaches, memory loss and blurred vision are possibly related to stress.  At the time of the hearing, the Veteran was not yet service connected for a psychiatric disorder.  The Veteran was subsequently granted entitlement to service connection for PTSD in a February 2013 rating decision, effective August 2012.  See February 2013 rating decision.

To date, a VA medical opinion has not yet been obtained regarding whether the Veteran's headaches, memory loss, and blurred vision are proximately due to or aggravated by his service-connected PTSD.  On remand, a medical opinion must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion to the October 2014 VA skin examination.  The examiner is asked to review all pertinent records associated with the claims file, specifically including the October 2008 VA treatment notes documenting rashes on the Veteran's feet.  

The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e. probability of 50 percent), that the Veteran's diagnosed tinea pedis, onychomycosis, and/or folliculitis had an onset during service, or is causally or etiologically due to service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Obtain an addendum opinion to the October 2014 VA examination for fatigue.  The examiner is asked to do the following:

In the 2014 opinion provided, the examiner stated that the Veteran did not meet the criteria for chronic fatigue syndrome; however, the examination report also indicated that the Veteran had headaches and sleep disturbance attributable to chronic fatigue syndrome.  Please reconcile these findings and indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran has chronic fatigue syndrome due to service in Southwest Asia/Persian Gulf War.  If not, please indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran has chronic fatigue due to service in Southwest Asia/Persian Gulf War (please indicate whether such diagnosis is based on objective indications of fatigue perceptible to the examining physician or any non-medical indicators capable of independent verification).  

All opinions should be supported by a clear rationale. 

3.  Obtain an addendum opinion for the Veteran's headaches, memory loss and blurred vision.  The examiner is asked to review all pertinent records associated with the claims file.  The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e. probability of 50 percent), that the Veteran's diagnosed headaches, memory loss and blurred vision is caused by OR aggravated (beyond a natural progression) by his service-connected PTSD.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

5.  Thereafter, the case should be returned to the Board, if appropriate.  The Board intimates no opinion as to the ultimate outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


